UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6590


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID SANJURJO,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:98-cr-00338-RLW-1)


Submitted:    August 31, 2009                 Decided:    October 14, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Sanjurjo, Appellant Pro Se.               Stephen    Wiley Miller,
Assistant United States Attorney,             Richmond,    Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   Sanjurjo   appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Sanjurjo, No. 3:98-cr-

00338-RLW-1 (E.D. Va. Mar. 12, 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                  2